 

Exhibit 10.2

AMENDMENT

This AMENDMENT TO SECURED REVOLVING LINE OF CREDIT PROMISSORY NOTE (this
“Amendment”) is entered into as of August 25, 2020, between ARCA Recycling,
Inc., a California corporation (“Borrower”), and ISAAC CAPITAL GROUP, LLC, a
Delaware limited liability company (“Lender”).

RECITALS

A. Whereas, Lender and Borrower are parties to a Secured Revolving Line of
Credit Promissory Note dated August 28, 2019 in the original aggregate principal
amount of $2,500,000 (the “Note”) (any capitalized terms not specifically
defined herein will have the meaning ascribed to them in the Note); and

B. Whereas, Borrower and Lender have agreed to extend the Maturity Date of the
Note.

Now, therefore, in consideration of the parties’ mutual promises in this
Amendment, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties agree as follows:

AGREEMENT

1.Extension of Maturity Date.  In accordance with the terms of the Note, the
Lender hereby extends the Maturity Date from August 28, 2020 to December 31,
2020.

2.No Waiver. Except as set forth in this Amendment, all of the terms and
conditions of the Agreement remain in full force and effect and none of such
terms and conditions are, or shall be construed as, otherwise amended or
modified, except as specifically set forth herein and nothing in this Amendment
shall constitute a waiver by Lender of any default or event of default, or of
any right, power or remedy available to Lender under the Note, whether any such
defaults, rights, powers or remedies presently exist or arise in the future.

3.Ratification. The Note shall, together with this Amendment and any related
documents, instruments, and agreements shall hereafter refer to the Note, as
amended hereby.

4.Other Provisions. The provisions of the Note that are not expressly amended in
this Amendment shall remain unchanged and in full force and effect.  In the
event of any conflict between the terms and provisions of this Amendment and the
Note, the provisions of this Amendment shall control.

5.Signatures. This Amendment may be signed in counterparts. A facsimile or other
electronic transmission of a signature page will be considered an original
signature page. At the request of a party, the other party will confirm a
fax-transmitted or electronically transmitted signature page by delivering an
original signature page to the requesting party.

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first written above.

 

Borrower:

 

ARCA RECYCLING, INC.

 

By:

 

/s/ Virland A. Johnson

Name:

 

Virland A. Johnson

Title:

 

Chief Financial Officer

 

 

 

Lender:

 

ISAAC CAPITAL GROUP, LLC

 

By:

 

/s/ Jon Isaac

Name:

 

Jon Isaac

Title:

 

President and Chief Executive Officer

 

 

 

 